NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



               United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                               Argued August 4, 2020
                               Decided August 12, 2020

                                        Before

                         DANIEL A. MANION, Circuit Judge

                         DIANE P. WOOD, Circuit Judge

                         AMY C. BARRETT, Circuit Judge

No. 19-2822

UNITED STATES OF AMERICA,                      Appeal from the United States District
     Plaintiff-Appellee,                       Court for the Northern District
                                               of Indiana, Hammond Division.
      v.
                                               No. 2:17CR65-001
LUCY OWENS,
     Defendant-Appellant.                      Joseph S. Van Bokkelen,
                                               Judge.

                                      ORDER

        After a jury found Lucy Owens guilty of wire fraud, three psychological reports
assessed whether Owens had a mental illness that prevented her from distinguishing
reality from fiction. At sentencing, Owens argued that her condition warranted a
sentence of house arrest, not prison, but the district court disagreed. Relying on the
third report, which said that Owens did not have “hallucinations” or “delusions”
(though she had other mental impairments), it imposed a term of 57 months in prison—
the top of the Guidelines range. On appeal, Owens argues that the court did not
adequately address her arguments about her mental illness. We conclude that the court
sufficiently addressed and reasonably rejected Owens’s contention that hallucinations
and delusions affected her actions, so we affirm.
No. 19-2822                                                                       Page 2

       While working as an accounts-payable clerk for a trucking company from 2010 to
2015, Owens paid herself nearly $850,000 through interstate wire transfers. At her trial
on charges that these transfers were unauthorized and therefore wire fraud, Owens
maintained that she believed her boss had permitted her to take the money. A jury
found Owens guilty on seven counts of wire fraud. 18 U.S.C. § 1343.

       After trial, the issue of Owens’s mental health arose. During a presentencing
interview, Owens reported a history of untreated mental-health issues, so the court
ordered that she be evaluated and treated; this process took a year. Three psychologists
assessed whether Owens displayed symptoms of a serious mental illness—including
“delusions,” “dissociation,” and “derealization.”

        We briefly define these three terms. A “delusion” is a “false belief maintained …
in spite of incontrovertible … proof … to the contrary.” See Delusion, Dorland’s Medical
Dictionary, ELSEVIER, https://www.dorlands.com/dorlands/def.jsp?id=100028137 (last
visited August 7, 2020). So a “delusional disorder” is a cognitive impairment “marked
by well-organized, logically consistent delusions” though “[m]ost functioning is not
markedly impaired.” Disorder, Dorland’s Medical Dictionary, ELSEVIER,
https://www.dorlands.com/dorlands/def.jsp?id=100031622 (last visited August 7, 2020).
A “dissociation” is an impairment characterized by the “segregation of a group of
mental processes from the rest of a person’s … consciousness.” Dissociation, Dorland’s
Medical Dictionary, ELSEVIER, https://www.dorlands.com/dorlands/def.jsp?id=1000
31746 (last visited August 7, 2020). It can warp perception, degrade memory, and cause
patients to become unable to discern truth from reality because their thought patterns
are so disjointed. Dissociative Disorders, MAYO CLINIC, https://www.mayoclinic.org/
diseases-conditions/dissociative-disorders/symptoms-causes/syc-20355215 (last visited
August 7, 2020). Finally, “derealization” is the loss of sense of “the reality of one’s
surroundings.” Derealization, Dorland’s Medical Dictionary, ELSEVIER, https://www.
dorlands.com/dorlands/def.jsp?id=100028605 (last visited August 7, 2020).

       The first psychologist, Dr. James Bovan, treated Owens for six months beginning
in mid-2018 and concluded that she experienced auditory hallucinations, delusional
thinking (paranoia), emotional instability, and large memory gaps caused by impaired
“cognitive functioning for proper memory encoding.” Though Owens’s symptoms did
not affect her “mental status for things such as Person, Place, or Time,” the doctor
emphasized that “knowing where, when and who she is doesn’t preclude disruption to
rational thought and decision making.” Moreover, a sense of derealization, combined
with her memory loss left Owens uncertain about what happened in her past and
No. 19-2822                                                                       Page 3

unsure if something “really happened or if it was a dream.” With treatment, Owens’s
hallucinations decreased to “near elimination,” but other symptoms persisted:
“paranoid thoughts” continued to trigger memory gaps and emotional outbursts, and
“her perception of reality continue[d] to be variable given her uncertainty of what was
real.” Indeed, “[e]ven with medications” and treatment, “the clarity in her thought
process has only lessened her certainty … regarding her past actions.” Dr. Bovan thus
considered Owens to be a “questionable reporter of her own experience.”

        The second evaluation, by forensic psychologist Dr. Gary Durak in March 2019,
also found that Owens had a “lifelong untreated serious SMI” (Serious Mental Illness).
It stated that Owens showed symptoms of “thought disorders” including “unusual
thoughts and perceptions” and “possible psychotic symptoms with delusions,” and
“symptoms related to dissociations including … derealization.” Further, Dr. Durak
opined that given the success of her post-trial treatment, her earlier lack of treatment
likely “played a role in her choices … related to her alleged criminal conduct,” and that
“appropriate Mental Health treatment would reduce the risk of her re-offending.” So,
he concluded, a sentence of house arrest (in which Owens could continue treatment)
instead of prison was appropriate.

       The third report, prepared in June 2019 to evaluate Owens’s competence to
appear at sentencing, came to a different conclusion. Dr. Amor Correa, a psychologist at
the Bureau of Prisons, discredited Owens’s self-reports of hallucinations and delusions
as “exaggerated or feigned.” Owens’s report of a longtime, imagined friend resembled a
plot device from the movie A Beautiful Mind. The movie retold the life of a man with
schizophrenia who was depicted as having a lifelong imaginary companion, but that
depiction was “created for cinematic effect” and did not reflect “[t]rue hallucinations,”
which are fleeting. Owens may have “mild paranoia involving fears that others are
speaking negatively of her,” but not “perception-like physiological experiences”
“typically observed in individuals with a genuine psychotic disorder.” Owens could
also “understand the nature and consequences of the proceedings” and nothing would
“prevent her from assisting her attorney in her defense.” Although Dr. Correa found
that Owens had no delusions or hallucinations, she acknowledged that Owens
“complained of forgetfulness, difficulty concentrating, and sometimes struggling to
know whether events really happened or if they were ‘a dream.’” These complaints
were consistent with “dissociative experiences” as well as the “derealization” noted by
Dr. Bovan and Dr. Durak.
No. 19-2822                                                                       Page 4

       The probation officer then prepared a presentence investigation report. He
calculated an offense level of 23, which included a two-step enhancement for
obstruction of justice based on Owens’s trial testimony that she had permission to take
the money she stole and that she had no knowledge of the actions of two accomplices.
Combined with her criminal-history level of I, the imprisonment range under the
Sentencing Guidelines was 46–57 months. Although he acknowledged evidence of
Owens’s mental-health issues, the officer nonetheless faulted her for not “accept[ing]
responsibility for her criminal conduct” and recommended a sentence of 52 months’
imprisonment.

       The parties submitted their recommendations. Owens argued that psychotic
delusions prevented her from understanding that she was breaking the law, noted that
she was unlikely to receive needed treatment in prison, and requested an 18-month
period of home confinement. Owens’s counsel construed Dr. Correa’s evaluation as
implying that Owens could not differentiate between fact and fiction and validating as
genuine her belief that she had permission to take the money. The government argued
for a 71-month term of imprisonment—the top of the range that would result if the
court adopted an alternate Guidelines calculation that included an enhancement for
criminal conduct involving sophisticated means. It cited the seriousness of the offense,
her “blatantly false testimony,” and her belated, fraudulent attempt to argue that she
was incompetent. It further characterized the reports of Dr. Bovan and Dr. Durak as
“conclusory” and “based almost exclusively” on Owens’s self-reports, and therefore
just “another ploy to avoid taking responsibility for her crimes.”

       Sentencing followed. The district court adopted the findings in Dr. Correa’s
report and concluded that Owens’s reports of “hallucinations” were “exaggerated and
fabricated.” The court emphasized that “[n]one of the reports” suggested that “she did
not understand what she was doing was wrong.” It ruled that when she committed her
crimes she accurately perceived reality:

              I think she probably has convinced herself at this point that
              she didn’t do anything wrong. But that wasn’t what she
              understood at the time she was doing it. And that’s what the
              BOP people are saying, that she knew exactly what she was
              doing and these hallucinations and stuff like that have been
              … a made up thing, which she now buys into.

When counsel insisted that all three reports stated that Owens was delusional, the court
replied that “most” criminal defendants have “some mental health issues.”
No. 19-2822                                                                          Page 5

       The court then rejected the government’s request to apply the
sophisticated-means enhancement, adopted the Guidelines range in the PSR, and
imposed a maximum Guidelines sentence of 57 months in prison. It cited the
seriousness of the offense, including the large loss and long duration of the crime, as
well as Owens’s attempts to “lie her way out” of it and “fabricate[] a claim of mental
incompetency.” The court nonetheless recognized that she had mental-health concerns,
so it would ensure that she was imprisoned where she could be treated. Finally, the
court asked the defense if it had adequately addressed her mitigating arguments, and
counsel said it had.

        On appeal, Owens argues that her sentence is unreasonable because the district
court inadequately addressed her arguments about her delusions. (Owens arguably
forfeited this challenge because counsel stated at the sentencing hearing that the court
properly discussed her arguments. United States v. Donelli, 747 F.3d 936, 941 (7th Cir.
2014). Nonetheless, the government has not raised forfeiture, so this court may address
Owens’s arguments. See United States v. Herrera-Valdez, 826 F.3d 912, 917 (7th Cir. 2016).)
Owens accepts that the district court discussed and (rejected) her argument about
hallucinations. But she contends that the court’s analysis is faulty in three ways: First,
the court brushed off the reports about her “delusions” by saying that “most” criminal
defendants have mental-health issues; Second, it focused on her ability to distinguish
right from wrong instead of weighing the impact of her psychosis on her choices; Third,
it conflated the question of mental health with the question of competence to stand for
sentencing.

        Owens’s briefs did not clarify whether she considers the court’s alleged errors to
be procedural or substantive; during argument, she stated that sentencing was both
procedurally and substantively unreasonable, and emphasized that the errors
amounted to a failure to consider the sentencing factors in 18 U.S.C. § 3553(a)—a
procedural challenge. Gall v. United States, 552 U.S. 38, 51 (2007). The distinction is
important because we review the sentencing court’s procedure de novo, United States
v. Pennington, 908 F.3d 234, 238 (7th Cir. 2018), but we review the substantive
reasonableness of a sentence only for abuse of discretion and will uphold it if the
district court’s explanation shows that it “considered the parties’ arguments and has a
reasoned basis for exercising his own legal decisionmaking authority,” United States
v. Vasquez-Abarca, 946 F.3d 990, 993 (7th Cir. 2020) (quoting Rita v. United States, 551 U.S.
338, 356 (2007).
No. 19-2822                                                                         Page 6

       Nonetheless, Owens’s argument fails under either standard because the district
court properly considered the § 3553(a) factors and adequately addressed Owens’s
arguments about her delusions. First, as Owens requested, the court considered the
three reports that evaluated whether she experienced hallucinations and delusions, but
permissibly adopted Dr. Correa’s assessment that Owens’s asserted hallucinations were
“feigned” and she likely did not experience psychotic “delusions.” When faced with
conflicting evidence, a district court does not clearly err if it adopts a view, as it did
here, that is supported by one side of that conflict. See United States v. Zehm, 217 F.3d
506, 514 (7th Cir. 2000). And because evidence supported the finding that delusions did
not impel Owens’s crimes, the district court did not, as Owens argues, impermissibly
brush off the question whether they affected her. Rather, the court considered the issue
and reasonably concluded that Owens’s mental illness did not trick her into committing
wire fraud.

        Based on this conclusion, the court assigned a top-of-guidelines sentence, citing
the seriousness of the offense, the duration of the crime, and her lack of remorse.
See 18 U.S.C. § 3553(a)(1)–(2). Even a brief discussion is sufficient if this court can
discern from it the district court’s reasons for imposing the sentence it selected.
United States v. Kennedy-Robey, 963 F.3d 688, 690–91 (7th Cir. 2020). And the fact that the
court also planned to place Owens in a prison that could provide treatment for her
genuine mental-health issues confirms that the court seriously considered her
arguments about her mental health. 18 U.S.C. § 3553(a)(2)(D); Kennedy-Robey, 963 F.3d
at 691.

        Second, the district court did not substitute the question whether Owens knew
right from wrong for the question whether she knew reality from fiction. To the
contrary, the court expressly found that Owens “knew exactly what she was doing” at
the time that she committed her crimes. True, the court recognized that, after she was
caught, Owens may have convinced herself of an alternate version of the events. But it
nonetheless decided the relevant issue—Owens’s material awareness of reality at the
time of commission.

       Finally, in sentencing Owens, the district court did not conflate the question of
competence to stand for sentencing with the issue of her overall mental health. Though
Dr. Correa wrote her report to address the former issue, she also evaluated and
diagnosed Owens’s mental health. And her conclusions allowed the district court to
find reasonably that neither hallucinations nor delusions fooled Owens into taking the
money. Based on that permissible finding, the court could then reasonably decide that
No. 19-2822                                                                         Page 7

Owens’s assertions about her delusions (at trial and after) were after-the-fact attempts
to “lie her way out” of responsibility for her crime, warranting a sentence at the top of
the Guidelines range.

       For the foregoing reasons, we conclude that the court meaningfully considered
Owens’s arguments with respect to her hallucinations and delusions and we AFFIRM
the judgment of the district court.